Name: Commission Implementing Regulation (EU) 2015/2403 of 15 December 2015 establishing common guidelines on deactivation standards and techniques for ensuring that deactivated firearms are rendered irreversibly inoperable (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: international security;  politics and public safety;  executive power and public service;  technology and technical regulations;  defence;  trade policy
 Date Published: nan

 19.12.2015 EN Official Journal of the European Union L 333/62 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2403 of 15 December 2015 establishing common guidelines on deactivation standards and techniques for ensuring that deactivated firearms are rendered irreversibly inoperable (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/477/EEC of 18 June 1991 on control of the acquisition and possession of weapons (1), and in particular the second paragraph of Part III of Annex I thereof, Whereas: (1) In accordance with Article 4 of Directive 91/477/EEC, Member States are to ensure either that any firearm or part of a firearm placed on the market has been marked and registered in compliance with that Directive, or that it has been deactivated. (2) In accordance with Annex I, Part III, first paragraph, point (a), of Directive 91/477/EEC, objects which correspond to the definition of a firearm are not to be included in that definition if they have been rendered permanently unfit for use by deactivation, ensuring that all essential parts of the firearm have been rendered permanently inoperable and incapable of removal, replacement or a modification that would permit the firearm to be reactivated in any way. (3) Annex I, Part III, second paragraph, of Directive 91/477/EEC requires Member States to make arrangements for the deactivation measures to be verified by a competent authority in order to ensure that the modifications made to a firearm render it irreversibly inoperable. Member States are also requested to provide for issuance of a certificate or record attesting to the deactivation of the firearm or the apposition of a clearly visible mark to that effect on the firearm. (4) The Union is a Party to the Protocol against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organised Crime (the Protocol), concluded by Council Decision 2014/164/EU (2). (5) Article 9 of the Protocol lists the common general principles of deactivation that Parties have to comply with. (6) The standards and techniques for the irreversible deactivation of firearms laid down in this Regulation have been established with the technical expertise of the Permanent International Commission for firearms testing (CIP). The CIP has been set up to verify the activities of national firearms proof houses and, in particular, to guarantee the presence in each country of laws and regulations to assure the efficient and uniform testing of firearms and ammunition. (7) To ensure the highest level of security possible for the deactivation of firearms, the Commission should regularly review and update technical specifications laid down in this Regulation. To this effect, the Commission should take into account the experience acquired by the Member States when applying any additional deactivation measures. (8) This Regulation is without prejudice to Article 3 of Directive 91/477/EEC. (9) Taking into account the risk as regards the security, firearms deactivated prior to the date of application of this Regulation and which are placed on the market, including transmission for free, exchange or barter, or transferred to another Member State after that date should be subject to the provisions of this Regulation. (10) Member States should have the possibility to introduce measures additional to the technical specifications set out in Annex I to deactivate firearms in their territory provided they have taken all necessary measures to apply the common deactivation standards and techniques provided for by this Regulation. (11) In order to provide a possibility for the Member States to ensure the same level of security within their territory, Member States which introduce additional measures to deactivate firearms in their territory in accordance with the provisions of this Regulation should be allowed to require proof that deactivated firearms to be transferred to their territory comply with those additional measures. (12) In order for the Commission to be able to take into account developments and best practices in the Member States in the field of firearms deactivation when reviewing this Regulation, Member States should notify to the Commission the relevant measures they adopt in the field covered by this Regulation and any additional measures they introduce. For that purpose, the notification procedures of Directive (EU) 2015/1535 of the European Parliament and of the Council (3) should apply. (13) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Directive 91/477/EEC, HAS ADOPTED THIS REGULATION: Article 1 Scope 1. This Regulation shall apply to firearms of categories A, B, C or D as defined in Annex I to Directive 91/477/EEC. 2. This Regulation shall not apply to firearms deactivated prior to the date of its application, unless those firearms are transferred to another Member State or placed on the market. Article 2 Persons and entities authorised to deactivate firearms Deactivation of firearms shall be carried out by public or private entities or by individuals authorised to do so in accordance with national legislation. Article 3 Verification and certification of deactivation of firearms 1. Member States shall designate a competent authority to verify that the deactivation of the firearm has been carried out in accordance with the technical specifications set out in Annex I (the verifying entity). 2. Where the verifying entity is also authorised to deactivate firearms, Member States shall ensure a clear separation of those tasks and of the persons carrying them out within that entity. 3. The Commission shall publish on its website a list of the verifying entities designated by Member States, including detailed information on and the symbol of the verifying entity as well as contact information. 4. Where the deactivation of the firearm has been carried out in accordance with the technical specifications set out in Annex I, the verifying entity shall issue to the owner of the firearm a deactivation certificate in accordance with the template set out in Annex III. All information included in the deactivation certificate shall be provided both in the language of the Member State where the deactivation certificate is issued as well as in English. 5. The owner of a deactivated firearm shall retain the deactivation certificate at all times. If the deactivated firearm is placed on the market, it shall be accompanied by the deactivation certificate. 6. Member States shall ensure that a record is kept of the certificates issued for deactivated firearms, with an indication of the date of deactivation and the certificate number, for a period of at least 20 years. Article 4 Requests for assistance Any Member State may request the assistance of the entities authorised to deactivate firearms or designated as verifying entities by another Member State in order to carry out or verify the deactivation of a firearm, respectively. Subject to acceptance of the request, where such request concerns the verification of the deactivation of a firearm, the verifying entity providing assistance shall issue a deactivation certificate in accordance with Article 3(4). Article 5 Marking of deactivated firearms Deactivated firearms shall be marked with a common unique marking in accordance with the template set out in Annex II to indicate that they have been deactivated in accordance with the technical specifications set out in Annex I. The marking shall be affixed by the verifying entity to all components modified for the deactivation of the firearm and shall fulfil the following criteria: (a) it is clearly visible and irremovable; (b) it bears information on the Member State where the deactivation has been carried out and the verifying entity that certified the deactivation; (c) the original serial number(s) of the firearm are maintained. Article 6 Additional deactivation measures 1. Member States may introduce additional measures to deactivate firearms in their territory going beyond the technical specifications set out in Annex I. 2. The Commission shall regularly analyse with the Committee established by Directive 91/477/EEC any additional measure taken by the Member States and shall consider revising the technical specifications set out in Annex I in due time. Article 7 Transfer of deactivated firearms within the Union 1. Deactivated firearms may only be transferred to another Member State provided they bear the common unique marking and are accompanied by a deactivation certificate in accordance with this Regulation. 2. Member States shall recognise the deactivation certificates issued by another Member State if the certificate fulfils the requirements set out in this Regulation. However, Member States which have introduced additional measures in accordance with Article 6 may require proof that the deactivated firearm to be transferred to their territory complies with those additional measures. Article 8 Notification requirements Member States shall notify to the Commission any measures they adopt in the field covered by this Regulation as well as any additional measure introduced in accordance with Article 6. For that purpose, Member States shall apply the notification procedures laid down in Directive (EU) 2015/1535. Article 9 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 8 April 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2015. For the Commission, On behalf of the President, ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 256, 13.9.1991, p. 51. (2) Council Decision 2014/164/EU of 11 February 2014 on the conclusion, on behalf of the European Union, of the Protocol against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organized Crime (OJ L 89, 25.3.2014, p. 7). (3) Directive (EU) 2015/1535 of the European Parliament and of the Council of 9 September 2015 laying down a procedure for the provision of information in the field of technical regulations and of rules on Information Society services (OJ L 241, 17.9.2015, p. 1). ANNEX I Technical specifications for the deactivation of firearms I. The deactivation operations to be performed in order to render firearms irreversibly inoperable are defined on the basis of three tables:  Table I lists the different types of firearms,  Table II describes the operations to be performed to render each essential component of firearms irreversibly inoperable,  Table III sets out which deactivation operations are to be performed for the various types of firearm. II. To take into account technical developments of firearms and deactivation operations over time, these technical specifications will be reviewed and updated on a regular basis, at the latest every 2 years. III. In order to ensure a correct and uniform application of the deactivation operations of firearms, the Commission will elaborate definitions in cooperation with the Member States. TAB I: List of types of firearms TYPES OF FIREARMS 1 Pistols (single shot, semi-automatic) 2 Revolvers (including cylinder loading revolvers) 3 Single-shot long firearms (not break action) 4 Break action firearms (e.g. smoothbore, rifled, combination, falling/rolling block action, short and long firearms) 5 Repeating long firearms (smoothbore, rifled) 6 Semi-automatic long firearms (smoothbore, rifled) 7 (Full) automatic firearms: e.g. selected assault rifles, (sub) machine guns, (full) automatic pistols 8 Muzzle loading firearms TAB II: Specific operations per component COMPONENT PROCESS 1. BARREL 1.1. If the barrel is fixed to the frame (1), pin the barrel to action with a hardened steel pin (diameter > 50 % chamber, minimum 4,5 mm) through the chamber and frame. The pin must be welded (2). 1.2. If the barrel is free (not fixed), cut a longitudinal slot through the full length of the chamber wall (width > calibre and maximum 8 mm) and securely weld a plug or a rod into the barrel from the start of the chamber (L  ¥ 2/3rd barrel length). 1.3. Within the first third of the barrel from the chamber, either drill holes (must have a minimum of 2/3rds of the diameter of the bore for smoothbore arms and the whole diameter of the bore for all other arms; one behind the other, 3 for short arms, 6 for long arms) or cut, after the chamber, a V slot (angle 60 ± 5 °) opening locally the barrel or cut, after the chamber, a longitudinal slot (width 8-10 mm ± 0,5 mm, length  ¥ 52 mm) at the same position as the holes, or cut a longitudinal slot (width 4-6 mm ± 0,5 mm from the chamber to the muzzle, except 5 mm at the muzzle. 1.4. For barrels with a feed ramp, remove the feed ramp. 1.5. Prevent removal of the barrel from the frame by use of hardened steel pin or by welding. 2. BREECH BLOCK, BOLT HEAD 2.1. Remove or shorten firing pin. 2.2. Machine the bolt face with an angle of at least 45 degrees and on a surface larger than 50 % of the breech face. 2.3. Weld the firing pin hole. 3. CYLINDER 3.1. Remove all internal walls from cylinder for a minimum of 2/3rd of its length by machining a circular ring > = case diameter. 3.2. Where possible, weld to prevent the removal of the cylinder from the frame, or if impossible, use appropriate measures that render the removal impossible. 4. SLIDE 4.1. Machine or remove more than 50 % of the breech face with an angle between 45 and 90 degrees. 4.2. Remove or shorten the firing pin. 4.3. Machine and weld the firing pin hole. 4.4. Machine away locking lugs in slide. 4.5. Where applicable, machine the inside of the upper forward edge of the ejection port in the slide to an angle of 45 degrees. 5. FRAME (PISTOLS) 5.1. Remove feed ramp. 5.2. Machine away at least 2/3 of the slide rails on both sides of the frame. 5.3. Weld the slide stop. 5.4. Prevent disassembly of polymer frame pistols by welding. According to the national laws, this process can be performed after the checking of the National Authority. 6. AUTOMATIC SYSTEM 6.1. Destroy the piston and the gas system by cutting or welding. 6.2. Remove the breech block, replace it by a steel piece and weld it or reduce the breech block by 50 % minimum, weld it and cut off locking lugs from the bolt head. 6.3. Weld the trigger mechanism together and, if possible, with the frame. If welding within the frame is not possible: remove the firing mechanism and fill the empty space appropriately (e.g. by gluing in a fitting piece of filling with epoxy resin). 6.4. Prevent the disassembly of the closing system of the handle at the frame by welding or use appropriate measures that render the removal impossible. Securely weld the feed mechanism of belt fed weapons. 7. ACTION 7.1. Machine a cone of 60 degrees minimum (apex angle), in order to obtain a base diameter equal to 1 cm at least or the diameter of the breech face. 7.2. Remove the firing pin, enlarge the firing pin hole at a minimum diameter of 5 mm and weld the firing pin hole. 8. MAGAZINE (where applicable) 8.1. Weld the magazine with spots on the frame or the handle, depending on type of arm to prevent removing the magazine. 8.2. If the magazine is missing, place spots of weld in the magazine location or fix a lock to permanently prevent the insertion of a magazine. 8.3. Drive hardened steel pin through magazine, chamber and frame. Secure by weld. 9. MUZZLE LOADING 9.1. Remove or weld the nipple(s), weld the hole(s). 10. SOUND MODERATOR 10.1. Prevent removal of the sound moderator from the barrel by use of hardened steel pin or weld if the sound moderator is part of the weapon. 10.2. Remove all the inner parts and their attachment points of the moderator so that only a tube remains. Drill holes each 5 cm in the exterior remaining tube. Hardness of inserts Hardness pin/plug/rod = 58 -0; + 6 HRC TIG welding stainless steel type ER 316 L TAB III: Specific operations per essential components of each type of firearm TYPE 1 2 3 4 5 6 7 8 PROCESS Pistols (excepted automatic) Revolvers Single-shot long firearms (not break action) Break action firearms (smoothbore, rifled, combination) Repeating long firearms (smoothbore, rifled) Semi-automatic long firearms (smoothbore, rifled) Automatic firearms: assault rifles, (sub) machine guns Muzzle loading firearms 1.1 X X X X 1.2 and 1.3 X X X X X X X X 1.4 X X X 1.5 X 2.1 X X X X 2.2 X X X X 2.3 X X X X 3.1 X 3.2 X 4.1 X X (for automatic pistols) 4.2 X X (for automatic pistols) 4.3 X X (for automatic pistols) 4.4 X X (for automatic pistols) 4.5 X X X (for automatic pistols) 5.1 X X (for automatic pistols) 5.2 X X (for automatic pistols) 5.3 X X (for automatic pistols) 5.4 X (polymer frame) X (for automatic pistols) 6.1 X X 6.2 X X 6.3 X 6.4 X 7.1 X 7.2 X X 8.1 or 8.2 X X X X 8.3 X (magazine tube) X (magazine tube) 9.1 X X 10.1 X X X X X 10.2 X X X X X X (1) Barrel fixed to the frame by screwing or clamping or by another process. (2) Welding is a fabrication or sculptural process that joins materials, usually metals or thermoplastics, by causing fusion. ANNEX II Template for marking of deactivated firearms 1) Deactivation mark 2) Country of deactivation  official international code 3) Symbol of the entity that certified the deactivation of the firearm 4) Deactivation year The full mark will be affixed only on the frame of the firearm, while the deactivation mark (1) and the country of deactivation (2) will be affixed on all other essential components. ANNEX III